Appeal from an award by the employer and carrier. The employee at the close of his day’s work entered a cellarway or basement to obtain refuse wood which he contemplated taking to his home for fuel. This was done with the knowledge and at the request of the employer. Some benefit accrued to the latter by having this refuse removed from the' plant. Under such circumstances the injury was received in the course of the employment and it also arose out of it. (Matter of lounger v. Motor Cab Trans. Co., 260 N. Y. 396; Matter of Burton v. Mallouk, 268 App. Div. 935.) Award affirmed, with costs to the Workmen’s Compensation Board. All concur.